Citation Nr: 0317759	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with left upper lobe nodule.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to February 1946.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue 
of entitlement to service connection for bilateral hearing 
loss will be addressed in a remand which follows this 
decision.  


FINDINGS OF FACT

1.  A bilateral foot disorder was not manifested in service, 
and is not currently shown to be present.

2.  COPD or a left upper lobe nodule was not manifested in 
service; any current COPD and left upper lobe nodule are not 
shown to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

2.  Service connection for COPD with left upper lobe nodule 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Here, the mandates of the VCAA and implementing regulations 
are met.  Although the RO initially denied the claims as not 
well-grounded, they have since been readjudicated on the 
merits.  (See June 2002 supplemental statement of the case 
(SSOC)).  In December 2001 the RO advised the veteran of the 
VCAA.  The June 2002 SSOC also advised him of 38 C.F.R. 
§ 3.159, as to his and VA's respective responsibilities in 
evidentiary development of claims.  See generally Quartuccio, 
supra.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA medical 
records.  The veteran has not identified any pertinent 
records that remain outstanding.  The Board has considered 
whether the veteran should be afforded a VA examination as 
part of the evidentiary development.  However, as will be 
more fully discussed below, the Board finds that there is no 
reasonable possibility that a VA examination would provide 
information probative of these claims.  The "duty to 
assist" is met.

Factual Background

The veteran asserts that during service he was treated for 
the claimed disorders of the feet and lungs.  See VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in October 1999.  
The veteran's service medical records, including various 
treatment records, a September 1942 enlistment examination 
report, and a February 1946 separation examination report, 
make no mention of complaint of, or treatment for, problems 
of either the feet or lungs.  On examination for separation 
from service, evaluation of the lungs was normal, and chest 
X-ray showed no significant abnormalities.  Evaluation of the 
feet was also reported to be normal.  

A VA hospital discharge summary shows that the veteran was 
admitted in December 1996 with, in part, COPD, with 
infectious exacerbation of asthmatic bronchitis, resolved.  
Pneumonia right lung, resolved was also diagnosed.  The 
veteran provided a past medical history of COPD.  Several VA 
outpatient treatment records dated in 1998 show a diagnosis 
of COPD.  In June, COPD with acute exacerbations and lung 
nodules was diagnosed.  On follow-up visit in July, COPD 
exacerbation was diagnosed.  In August, the veteran was 
instructed to continue medications for COPD.  A small lung 
nodule was diagnosed, and cancer was ruled out.  In September 
1998, COPD with mild exacerbations was diagnosed.  In 
December 1998, a known stable left upper lobe nodule was 
diagnosed.  No retrocardiac infiltrate was noted.  The 
veteran was instructed to continue treatment for obstructive 
airway disease.  

The postservice medical evidence is devoid of any mention of 
complaint, finding, or treatment of foot disability.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Bilateral Foot Disorder

A threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a bilateral foot disorder.  A disorder 
of the feet was not manifested in service, and there is no 
competent (medical) evidence that the veteran currently has 
such disorder.  In the absence of proof of a present 
disability, there cannot be a valid claim of service 
connection.  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In November 1998, the veteran 
was advised that to establish service connection for a 
claimed disability, he must show that he has such disability 
and that it is related to disease or injury in service.  See 
also December 2001 VCAA notification letter.  Here, the 
veteran has neither submitted any evidence of a current 
diagnosis of a bilateral foot disorder nor identified any 
records that might show this.  As a layperson, he is not 
competent to establish by his own opinion that he has such a 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance of the evidence is against the claim.  
Hence, it must be denied.

COPD with Left Upper Lobe Nodule

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  VA outpatient treatment records clearly 
establish that the veteran has this claimed disability.

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  Here, the veteran's service 
medical records are silent as to COPD or a left upper lobe 
nodule disorder.  The earliest competent (medical) evidence 
of such pathology of record is in 1996, about 50 years after 
service.  The Board notes that such a lapse of time between 
service and the earliest documentation of current disability 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The lapse of time between service and the 
earliest documentation of a diagnosis of COPD postservice is 
also a factor in determining whether there is (or could be) a 
nexus between current disability and disease or injury in 
service.  As there was no COPD disease process in service, 
and because the veteran has neither submitted nor identified 
any competent evidence that would otherwise relate his 
currently diagnosed COPD or lung nodule to service, the Board 
finds that an examination per 38 U.S.C.A. § 5103A(d) to 
determine the etiology of such disability is not indicated.  
As a layperson, the veteran is not competent to establish 
medical causation by his own observations/opinion.  See 
Espiritu, supra.

The preponderance of the evidence is against this claim.  
Consequently, it must be denied.






ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for COPD with left upper lobe nodule is 
denied.


REMAND

The veteran claims that he has bilateral hearing loss as a 
result of working around airplanes in service.  His service 
personnel records indicate his military occupational 
specialty was airplane maintenance technician.  A September 
1998 VA outpatient progress note shows that decreased hearing 
was diagnosed, and that an audiology consult was ordered.  
The results of such consult have not been associated with the 
veteran's claims file.  The VA is considered to have 
constructive notice of medical records in VA's possession.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, 
development to obtain the report of the audiology consult is 
indicated.  

The veteran has not been afforded a VA examination to 
determine the etiology of any current hearing loss 
disability.  Since the record presents a possible service 
etiology for the hearing loss disability (airplane noise 
exposure), a nexus examination is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be accorded a VA examination by an 
otolaryngologist to determine whether he 
has a bilateral hearing loss disability 
by VA standards and, if so, its likely 
etiology.  The examination should include 
audiometric studies  The claims folder is 
to be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should elicit 
from the veteran a detailed history of 
his noise exposure both during service 
and since his release from service.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss disability 
found is related to the veteran's 
service, including noise exposure in 
service or whether the hearing loss is 
more likely due to unrelated factors such 
as postservice noise exposure or the 
aging process.  The examiner should 
explain the rationale for any opinion 
given.

2.  After the development ordered above 
(and any other action deemed necessary) 
is completed, the RO should review the 
record and re-adjudicate the claim 
remaining on appeal.  If the benefit 
sought remains denied, the RO should 
issue an appropriate SSOC, and give the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



